        Case 19-51120         Doc 12        Filed 01/24/20 Entered 01/25/20 00:58:20                  Desc Imaged
                                            Certificate of Notice Page 1 of 2




                  SIGNED January 22, 2020
                  THIS ORDER HAS BEEN ENTERED ON THE DOCKET.
                  PLEASE SEE DOCKET FOR ENTRY DATE.




                                      UNITED STATES BANKRUPTCY COURT
                                    FOR THE WESTERN DISTRICT OF VIRGINIA

 In re: Robert Locke Elliott, Jr.                              CASE NO. 19−51120

                                Debtor(s)                      CHAPTER 13
                                               ORDER DISMISSING CASE
           For the reasons set forth in the Notice or Motion, and for good cause shown, it is

                                                       ORDERED

that the above case(s) and all related pending motions and adversary proceedings arising therein, unless on appeal, be,

and the same hereby are, dismissed.

           It is further
                                                       ORDERED

that upon the trustee filing a final report herein, the same shall be deemed approved without further order, trustee's

bond shall be released and the trustee shall be discharged from further liability herein unless proper objection is

made to said final report within thirty (30) days after filing of same or such extended time as may be granted upon

proper application made within said thirty (30) day period. If the Discharge Order has been issued,

the same is recinded.

           If the case is a Chapter 13 case, it is further

                                                       ORDERED

that the employer, if heretofore ordered to do so, shall cease making deductions from debtor(s)' wages to be paid to

the trustee. In the alternative, if the debtor(s) established electronic payments to be paid to the trustee, the debtor

or the trustee, if able, should immediately cease all future scheduled payments, if any.

           Service of a copy of this Order shall be by mail to the debtor(s), attorney for the debtor(s),

trustee, employer, if applicable, U.S. Trustee, and all parties on the current mailing matrix.

van02

                                                   **END OF ORDER**
          Case 19-51120            Doc 12       Filed 01/24/20 Entered 01/25/20 00:58:20                         Desc Imaged
                                                Certificate of Notice Page 2 of 2

                                               United States Bankruptcy Court
                                               Western District of Virginia
In re:                                                                                                     Case No. 19-51120-rbc
Robert Locke Elliott, Jr.                                                                                  Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0423-5                  User: roseg                        Page 1 of 1                          Date Rcvd: Jan 22, 2020
                                      Form ID: van02                     Total Noticed: 4


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jan 24, 2020.
db             +Robert Locke Elliott, Jr.,   180 Orchard Dale Drive,   Clear Brook, VA 22624-1456
4855352        +McCabe Weisberg & Conway, LLC,   1727 King Street, Suite 318,   Alexandria, VA 22314-2700
4855351        +NewRez, LLC,   1100 Virginia Drive, Suite 125,   Fort Washington, PA 19034-3276
4855350        +PHH Mortgage Corporation,   PO Box 5452,   Mount Laurel, NJ 08054-5452

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

              ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jan 24, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on January 22, 2020 at the address(es) listed below:
              Herbert L Beskin(82)   hbeskin@cvillech13.net, bss@cvillech13.net
              USTrustee   USTPRegion04.RN.ECF@usdoj.gov
                                                                                            TOTAL: 2
